Citation Nr: 1740212	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial increased rating in excess of 20 percent for disability of the right foot, to include dermatophytic infections, peripheral neuropathy and an immersion injury.

2. Entitlement to an initial increased rating in excess of 20 percent for disability of the left foot, to include dermatophytic infections, peripheral neuropathy and an immersion injury.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to February 1968.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before undersigned Veterans Law Judge Sorisio in July 2011 and in August 2014 before undersigned Veterans Law Judge Herman.  The Veteran waived oral argument before the third Veterans Law Judge in December 2015.  

The Board remanded this matter in September 2016 to include consideration of the Veteran's application for TDIU.  The Board previously remanded this matter in January 2016 for the RO to address the Veteran's cold sensitivity.  The RO obtained another examination, which indicated peripheral neuropathy, and the RO granted service connection for this condition.  For reasons that are discussed below, it is more beneficial to the Veteran to consider the symptomology rated as neuropathy and the symptomology rated as dermatitis together as a disorder of each foot.  Accordingly the issues have been re-characterized as listed above.



FINDINGS OF FACT

1.  The immersion injury residuals of the Veteran's right foot have been characterized by at least cold sensitivity, toenail abnormalities, and hyperhidrosis during the entire period on appeal.

2.  The immersion injury residuals of the Veteran's left foot have been characterized by at least cold sensitivity, toenail abnormalities, and hyperhidrosis during the entire period on appeal.

3. The Veteran is not incapable of employment by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating of 30 percent, but no more, for immersion injury residuals of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.14, 4.104, Diagnostic Code 7122, 4.118, Diagnostic Code 7806, 4.123, 4.124a, Diagnostic Code 8620 (2016).

2. The criteria for entitlement to an initial rating of 30 percent, but no more, for immersion injury residuals of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.14, 4.104, Diagnostic Code 7122, 4.118, Diagnostic Code 7806, 4.123, 4.124a, Diagnostic Code 8620 (2016).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Historically, the Veteran filed a claim in March 2007 for service connection for cold feet.  In a statement dated in June 2007, he explained how he developed "jungle rot" after wearing warm wet socks over a prolonged period.  He said his feet started to crack and peel, even after service, and that later experienced cold sensitivity of the feet.  A November 2007 VA examination determined that the Veteran's skin problems of the feet (dermatophytosis) were due to his in-service immersion foot.  A February 2016 VA examination determined that the Veteran's warm water immersion foot was also the cause of his neurological systems of the feet.



	(CONTINUED ON NEXT PAGE)



The Veteran is currently rated non-compensable for dermatophytic infections of the feet under Diagnostic Code 7813 (rated via 7806), and has been non-compensable since August 30, 2006.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides for:

A 60 percent rating for more than 40 percent of the entire or exposed areas of the body affected or constant or near-constant systemic therapy such as corticosteroids or other immuosuppressive drugs required during the past 
12 months;

A 30 percent rating for 20 to 40 percent of the entire or exposed areas of the body affected or systemic therapy required for six weeks or more, but not constantly during the past 12 months; and

A 10 percent rating for 5 to 20 percent of the entire or exposed areas of the body affected or intermittent systemic therapy for less than six weeks during the past 12 months.

The Veteran has also been rated for neuritis of the feet under Diagnostic Code 8620.  38 C.F.R. § 4.124a.  The Veteran has been rated at 10 percent per foot from February 17, 2016 and at 20 percent from March 25, 2016.  Diagnostic Code 8620 provides for:

A 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy;

A 40 percent rating for moderately severe incomplete paralysis;

A 20 percent rating for moderate incomplete paralysis; and

A 10 percent rating for mild incomplete paralysis.

An equivalent to the 80 percent rating for complete paralysis is not available for neuritis.  See 38 C.F.R. § 4.123.  The 60 percent rating is not available unless there is loss of reflexes, muscle atrophy, sensory disturbances, and constant pain.  Id.  The 40 percent rating is not available unless there is sciatic nerve involvement.  Id.

The Veteran's representative has previously advocated for a rating under Diagnostic Code 7122 (Cold injury residuals).  38 C.F.R. § 4.104.  Diagnostic Code 7122 provides for:

A 30 percent rating for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities; 

A 20 percent rating for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities; and

A 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.

The Veteran was afforded a VA examination in November 2007.  He reported that his feet have always felt cold since returning from Vietnam.  He had skin peel off of his feet, dry and scaly skin, and brown and discolored nails.  The Veteran took oral medication for his nails two to four years ago and they had cleared up.  The examiner diagnosed right and left foot chronic dermatophytic infections and status post oral treatment for nail involvement.  

The Veteran was afforded another VA examination in December 2009.  The examiner noted that bilateral, small, non-cosmetic and non-tender onychomycosis was present in all 10 nails.  There were no current feet symptoms.  The examiner stated that less than five percent of the total body area was affected and no exposed area was affected.  There was some xerosis noted, and the examiner found normal sensation and reflexes in the lower extremities including the feet and ankles.  

The Veteran testified in July 2011 that he had an immersion type injury during service that resulted in not only the fungal infection, but also the constant cold feet.  The Veteran further testified that his feet sweated constantly and he had peeling of the skin on the feet.  

In April 2015 the Veteran submitted literature regarding immersion injuries to the feet from service in Vietnam.  The literature discussed warm water immersion injury and tropical immersion injury as occurring to soldiers in Vietnam, but it also stated that the injuries resolved with no sequelae.  

The Veteran and his wife testified in April 2015 that the Veteran began to experience cold feet symptoms shortly after his return from Vietnam.  The Veteran testified to coldness of the feet, skin peeling, toenail problems and hyperhidrosis.  The Veteran denied numbness.

The Veteran was afforded another VA skin examination in February 2016.  The examiner diagnosed tinea pedis, onychomycosis and peripheral neuropathy.  The Veteran reported symptoms of ongoing fungal infection, cold feet, burning and tingling.  The Veteran had not been treated with medication in the past 12 months, and the examiner observed that less than five percent of the Veteran's total body area and none of the Veteran's exposed body area were affected.  The examiner opined that the neuropathy was related to the Veteran's service-connected disability because warm water immersion foot syndrome was likely consistent with the Veteran's experience in Vietnam and it could have caused symptoms consistent with peripheral neuropathy.  The examiner concluded that there were no other explanations for the Veteran's current symptoms and therefore that it was at least as likely as not that the Veteran's cold feet were related to service.

The Veteran was afforded a VA peripheral neuropathy examination in February 2016.  The Veteran reported symptoms of cold, burning, and tingling feet.  The examiner identified mild intermittent pain and mild paresthesias and/or dysesthesias of both feet.  The examiner noted hypoactive reflexes of both legs and decreased sensation for the foot and toes.  The examiner opined that the Veteran's conditions were indicative of mild incomplete paralysis of the sciatic nerve for both legs.  

The Veteran was afforded another VA skin examination in July 2016.  The examination revealed the same results as the February 2016 examination with the additional note that all toes had thickened yellowed nails and that the Veteran had mild erythema and dry skin along the plantar/lateral aspects of both feet.  The examiner again concluded that less than five percent of the Veteran's total body and none of his exposed body were affected.

The Veteran was afforded another VA peripheral nerves examination in July 2016.  The examiner noted mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias and no numbness of the lower extremities.  She also noted normal knee reflexes and absent ankle reflexes bilaterally.  The Veteran's sensory examination was normal for the thigh and knee, decreased for the lower leg and ankle, and absent for the foot and toes.  The examiner stated that the Veteran's nerves of the legs, including the sciatic nerve, were normal and not affected by paralysis, complete or incomplete.  The examiner opined that the Veteran had severe peripheral sensory neuropathy bilaterally, but that the neuropathy was sensory in nature.  

The weight of the evidence, including the Veteran's statements and the VA examinations, indicate that less than five percent of his exposed and total skin area has been affected by his condition.  He has also not taken systemic medication during the appeal.  A compensable rating under Diagnostic Code 7806 would not be appropriate.  

With respect to neuritis, the February 2016 examiner opined that the Veteran's symptoms were productive of mild incomplete paralysis of the sciatic nerve.  Earlier examinations demonstrated normal sensory function of the legs and feet.  The Veteran denied numbness during his hearings.  Accordingly the weight of the evidence demonstrates that a 10 percent rating for "mild incomplete paralysis" would be correct under Diagnostic Code 8620.

The July 2016 examiner opined that the sciatic nerve was unaffected, but that the Veteran did have "severe peripheral sensory neuropathy."  The Veteran's testimony identified his symptoms, but did not speak to severity in a way that contradicts the examiners' findings.  Under Diagnostic Code 8620, a higher 60 percent rating is precluded because the Veteran did not have muscle atrophy.  A 40 percent rating is also unavailable because it requires the sciatic nerve to be involved, but the examiner noted that the Veteran's upper leg and knee were unaffected and that the sciatic nerve was normal.  Thus the highest rating under Diagnostic Code 8620 would be the Veteran's currently rated 20 percent.  Ratings under other diagnostic codes for neuritis of nerves of the leg are all equal or less to Diagnostic Code 8620 and so would not result in a higher rating.

It is recognized that the examiner made the grammatically ambiguous statement that "it is less likely than not that the sciatic nerve does not have paralysis."  The evidence indicates that the examiner intended to state that "it is less likely than not that the sciatic nerve has paralysis".   This is apparent because the earlier part of the sentence is describing the criteria for paralysis of the sciatic nerve with symptoms that the examiner found the Veteran did not have.  In addition, the examiner clearly stated above that the sciatic nerve was "normal" and not subject to "incomplete paralysis" or "complete paralysis".  

Even assuming that the sciatic nerve was involved, however, the 20 percent "moderate incomplete paralysis" rating is still most correct.  Although the examiner used the word "severe" in one location, she otherwise characterized the Veteran's symptoms as "mild".  Moreover the reference to "severe" was in the context of the sensory aspect, and not in other aspects of nerve damage, such as loss of function.  The Veteran did not testify to severe symptoms of paralysis such as the loss of muscle strength or loss of functioning.  The overall characterization of "moderate" is most appropriate.  Alternate rating for other nerves affecting the feet (Diagnostic Codes 8621-8625) would not yield a higher rating.

The Veteran was not previously rated under Diagnostic Code 7122.  However, he has consistently demonstrated described by the code.  Both 2016 VA peripheral nerve examinations noted pain and cold sensitivity as well as locally impaired sensation.  The 2016 VA skin examination noted toenail abnormalities.  The Veteran and his spouse testified to long standing hyperhidrosis.  Combined, these symptoms would be characterized by the highest, 30 percent rating.  In addition, according to Note (2) each foot is to be rated separately and combined.  

Consideration has been given to staging the rating.  Although the Veteran's symptoms have not been consistent, for example, the 2007 and 2008 VA examinations denied sensory losses, the Veteran has consistently testified to long lasting cold sensitivity (claimed as "cold feet") as well as toenail abnormalities and hyperhidrosis.  These symptoms are sufficient to entitle the Veteran to two 30 percent ratings for the entire time period on appeal.

In sum, the Veteran could be rated non-compensable under Diagnostic Code 7806, 10 to 20 percent per foot under Diagnostic Code 8620, and 30 percent per foot under Diagnostic Code 7122.  Other diagnostic codes do not appear to be appropriate in this case.  

As three ratings are possible, it must be determined whether the Veteran may be awarded all ratings or only some subset of the ratings.  The rule against pyramiding generally prohibits a Veteran from being compensated under multiple diagnostic codes for the same disability.  38 C.F.R. § 4.14.  Diagnostic Code 7122, Note (1) indicates that peripheral neuropathy is to be separately evaluated from cold (here immersion) injuries, but in this instance the symptoms used to rate the peripheral neuropathy are the same as the symptoms used to support the diagnosis under Diagnostic Code 7122.  As Note (1) further explains, residuals of a cold injury are not to be separately evaluated if "they are used to support an evaluation under diagnostic code 7122."  This outcome is consistent with 38 C.F.R. § 4.14.  The Veteran's skin and toenail conditions are also considered under both Diagnostic Code 7122 and 7806.  Accordingly Diagnostic Code 7122 cannot be rated together with either Diagnostic Code 7806 or 8620.

The symptoms of Diagnostic Codes 7806 and 8620 do not overlap and the Veteran could be rated under both.  Indeed, that is the rating that the Veteran was assigned by the RO.  However, the two 30 percent ratings of Diagnostic Code 7122 combine to a higher rating than the 0, 20, and 20 percent ratings of Diagnostic Codes 7806 and 8620.  As rating under Diagnostic Code 7122 results in the higher combined rating, the Veteran should be rated thereunder.  

The Veteran has now been rated at the highest level available for the entire period on appeal, and accordingly this rating represents a complete grant of the benefits sought.  The benefit-of-the-doubt doctrine does not apply.  

Consideration of an additional extra-schedular rating is not appropriate in this instance.  The record does not show that the service-connected feet are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" such as marked interference with employment and frequent periods of hospitalization.

Here, the Veteran's feet have been rated under Diagnostic Code 7122, which has taken into account all of the Veteran's symptoms, including pain, cold sensitivity, toenail abnormality, impaired sensation, color changes, and hyperhidrosis.  The rating criteria are adequate and referral for extra-schedular consideration is not necessary.

Neither the Veteran nor the evidence of record has raised the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities, and accordingly it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran meets the schedular minimum for the entire period on appeal.  The Veteran's foot disability, including the bilateral factor, counts as a single disability for TDIU purposes when considering the 40 percent requirement.  38 C.F.R. § 4.16(a).  The two 30 percent ratings combine to 51 (see 38 C.F.R. § 4.25) and the bilateral factor adds an additional 5.1 for a total of 56 percent.  See 38 C.F.R. § 4.26.  In addition, the Veteran's PTSD has been at least 30 percent for the entire period on appeal.  Combining 56 with 30 yields 69, which rounds to 70 percent.  See 38 C.F.R. § 4.25.  The Veteran's other service-connected ratings need not be considered because the Veteran has satisfied the requirement of one rating of at least 40 percent and a combined rating of at least 70 percent for the entire period on appeal.  

The Veteran reported that he last worked full time in April 2006 as a truck driver.  

In a November 2007 VA psychiatric examination, the Veteran reported that he drove a truck before going to Vietnam and returned to driving after Vietnam.  He worked initially for one company for 25 years until he had trouble with a supervisor and went to another company.  Combined he worked for about 40 years.  The Veteran reported that he currently volunteered extensively for the VFW and flew planes regularly.  He had been a pilot for 25 years.  The examiner reported that the Veteran retired from driving a truck and that his occupational work was therefore not an issue.  The examiner opined that the impact of the Veteran's mental condition on his vocational and social functioning were "minimal."  

A November 2007 VA skin examination reported that the Veteran retired after 40 years as a long haul truck driver.  He stated that he had to miss about three months of work in the 1990s due to his back, but normally worked through it.  The Veteran was very busy with the VFW and ran a BBQ every week for several hours of cooking and would cook at other events.  He was also an active pilot and the FAA had cleared him medically for flight.  The Veteran reported that he could lift about 40 pounds.

The Veteran had a VA audiology examination in December 2009.  The examiner noted that the Veteran would need people to turn the television or limit noise to hear them and would sometimes have difficulty understanding what was said on the radio.

The Veteran had another VA audiology examination in May 2010.  Under "effect on occupation" the examiner wrote "significant effects" with no explanation.  

The Veteran had another VA psychiatric examination in May 2010.  The Veteran reported worsening anxiety and depression since retirement due to having more time on his hands.  The Veteran also reported that being part of the VFW honor guard had brought back a lot of memories.  The examiner opined that the Veteran was less able to fulfill his roles as husband and father due to anxiety and depression related to PTSD.  The examiner provided a Global Assessment of Functioning (GAF) score of 53.

At a January 2012 VA sinus, nose, throat, larynx or pharynx examination, the Veteran stated that his nose condition had no functional impact other than the annoyance of chronic daily headaches.  

VA medical records from August 2012 indicated that the Veteran was a retired truck driver who worked on a hobby farm.  The records indicated that in May 2013 the Veteran was doing up to 4-5 outings per week as an honor guard covering funerals.  He also took care of the flying club's weekly "brat and burger fry" and did grounds keeping for the club.  The Veteran also reported buying a five acre farm and enjoyed raising chickens.

The Veteran was afforded another VA psychiatric examination in May 2013.  The examiner opined that the Veteran's mental health condition resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported being active in the VFW and did honor guard up to four times per week.  The Veteran also reported now working on a farm and being very busy.  The Veteran reported having sold his plane due to a fear of making mistakes due to increased memory problems and forgetfulness.  

The Veteran's February 2016 VA skin examiner opined that the Veteran's skin condition did not impact his ability to work.  The Veteran's February 2016 VA neuropathy examiner opined that the Veteran would have difficulty with prolonged standing or walking.

The Veteran's July 2016 VA esophageal examiner opined that the Veteran's esophageal condition caused pain, required medication and resulted in sleep interruptions.  

The Veteran's July 2016 VA skin examiner opined that the Veteran's skin condition had no functional impact.  

The Veteran's July 2016 VA peripheral neuropathy examiner opined that the Veteran's sensation loss required the Veteran to use caution with footwear and to not go barefoot.  The Veteran had limitations on uneven surfaces and cluttered areas due to sensory loss.  

The Veteran's July 2016 VA psychiatric examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform, although generally functioning satisfactorily.  The Veteran reported still driving trucks in the fall, hauling pickles.  He also worked on his farm regularly.  He denied concerns about his functional abilities in these areas.  The examiner opined that the mental health symptoms were "impairing him to a lesser degree as compared to his last exam in 2013."  The Veteran's symptoms were also reduced since 2013.  

The Veteran's July 2016 VA audiology examiner opined that the Veteran's hearing was adequate for any position that did not place a premium on verbal communication or detection of soft high-frequency signals, such as a 911-operator or ambulance dispatcher.  

The Veteran submitted a written statement in October 2016 stating that the Veteran had not driven a truck since the summer of 2015 as he was no longer capable of driving a truck.  Moreover, the farm was more like a large garden.  The Veteran concluded by stating that any work that he could do would take training that he did not believe that he could do due to his mental health condition.  

The Veteran is service connected for PTSD and depression; tinnitus; chronic dyspepsia and gastroesophageal reflux disorder; bilateral hearing loss; and bilateral foot disorder.

The medical evidence, including the Veteran's previous statements, indicates that the Veteran retired prior to filing his current claim.  He then was active in his community cooking and organizing events; he drove a truck part time; he served in the honor guard several times a week; he flew his plane regularly; and he worked on a farm.  These activities were similar to and included professional activities that weigh against a claim that the Veteran was unemployable as opposed to merely unemployed.  Ability or desire to work due to age or retirement status does not affect TDIU.  

In addition, none of the many VA examinations afforded to the Veteran indicated that the Veteran was unemployable or severely limited in his occupational abilities.  The Veteran was employed full time for 40 years as a truck driver, and the VA examinations after his retirement did not mention any interference with that ability.  Indeed, as the Veteran stated, he worked part time driving trucks until 2015.  This indicates that he was capable of his prior work.  The Veteran did mention that he had some back trouble that had interfered with his driving, but non-service connected disabilities cannot support TDIU.

The Veteran reported that he stopped driving trucks in 2015 and that he was unable to resume driving.  The Veteran, however, had a full range of VA examinations in 2016 and those examinations did not indicate that the Veteran's service-connected disabilities precluded him from driving.  Indeed, the Veteran's mental health examination indicated that the Veteran's mental status had improved since 2013.  The Veteran's neuropathy examination indicated a worsening between the beginning and middle of 2016, but the examiner did not note any functional limitations other than the need for shoes and care when walking.  Moreover, the Veteran was still able to work at his farm (or large garden) indicating that he was still capable of doing work.

The weight of the evidence does not indicate that the Veteran is at least as likely as not incapable of employment by reason of his service-connected disabilities.  

It is important to note, this decision is not meant to make light of the state of the Veteran's disabilities merely because the Veteran is capable of some employment.  The Veteran is disabled, and disabled to a large extent.  But VA acknowledges and compensates disabilities according to the Veteran's disability rating, which is already meant to compensate for the service-connected impairment in the Veteran's earning capacity.  See 38 C.F.R. § 4.1.  The Veteran's case may not be so exceptional as compared to other equivalently rated Veterans that he is entitled to TDIU, but it is still exceptional as compared to the average member of the public.

	
ORDER

Entitlement to a 30 percent rating, but no more, for immersion injury residuals of the right foot is granted, subject to the regulations governing the payment of awards.

Entitlement to a 30 percent rating, but no more, for immersion injury residuals of the left foot is granted, subject to the regulations governing the payment of awards.

Entitlement to TDIU is denied.


			
	PAUL SORISIO	MATTHEW W. BLACKWELDER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


